Citation Nr: 0026062	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-31 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chronic headaches 
claimed as a residual of a brain concussion and/or closed 
head injury.

2.  Entitlement to service connection for a hearing loss 
disability claimed as a residual of a brain concussion and/or 
closed head injury.


REPRESENTATION

Appellant represented by:	Robert K. Gruber, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 12, 1975 to 
September 29, 1976. 

The current appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of a brain 
concussion and closed head injury.  

In April 1997 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen the veteran's claim of entitlement to service 
connection for residuals of brain concussion and closed head 
injury.  The Board remanded the claim to the RO for further 
development and adjudicative procedures.  

In July 1997 the RO denied entitlement to service connection 
for residuals of brain concussion and head injury, and 
affirmed this determination in September 1997.  

In April 1998 the Board denied entitlement to service 
connection for residuals of brain concussion and closed head 
injury.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  

In February 2000 the Court issued a memorandum decision which 
vacated the April 1998 decision wherein the Board denied 
entitlement to service connection for headaches and hearing 
loss claimed as residuals of brain concussion and/or closed 
head injury "on the merits."  The case was then remanded to 
the Board for further action consistent with the directives 
of the February 2000 memorandum decision. 


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In late August 2000 the veteran's representative submitted 
correspondence and additional evidence on behalf of the 
veteran referable to the issues of entitlement to service 
connection for chronic headaches and hearing loss claimed as 
residuals of a brain concussion and/or closed head injury.  

The representative specified that the veteran did not wish to 
waive his right to have this correspondence and enclosures 
initially considered by the RO.

In cases where additional evidence is submitted by the 
appellant or repreentative, the claim must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case unless this procedural 
right is waived by the appellant or representative.  
38 C.F.R. § 20.1304 (1999).  

In additon, a supplemental statement of the case, so 
identified, will be furnished to the appellant, when 
additonal pertinent evidence is received after the most 
recent supplemental statement of the case.  38 C.F.R. § 19.31 
(1999).

The representative also specified that if the RO did not 
favorably consider the veteran's claims as a result of the 
additional correspondence and enclosures, it was the wish of 
the veteran to be scheduled for a hearing before a travel 
Member of the Board at the RO.

In light of the above, the case is REMANDED to the RO for the 
folowing actions:

1.  The RO should again review the 
veteran's claims on appeal in light of 
the additional correspondence and 
enclosures associated with the claims 
file.

2.  If the benefits requested on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative whos 
should be afforded the requisite period 
of time for a response.

3.  As was noted above, in the event of 
an unfavorable determination in view of 
the additional submitted evidence, the RO 
should schedule the veteran for a 
requested personal hearing before a 
travel Member of the Board sitting at the 
RO.  A copy of the notice to the 
appellant should be placed in the record.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


